Exhibit 99.1 July 30, (publié également en français) For the six months ended June 30, 2009 MANAGEMENT’S DISCUSSION AND ANALYSIS The Management’s Discussion and Analysis (MD&A), dated July 30, 2009, is set out in pages 1 to 24 and should be read in conjunction with the unaudited Consolidated Financial Statements of the Company for the three months ended March31, 2009 and the three and six months ended June 30, 2009; the MD&A for the year ended December 31, 2008, the audited Consolidated Financial Statements for the year ended December31,2008, and the
